DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 1, 7-8, 10-11, 17 are amended in the reply filed on 05/18/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Kitada, Yu in addition to previously relied on references below.
Applicant's remaining arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Applicant argues regarding amended claim 1 that Tzu fails to teach or suggest a recess from the outer sidewall, because Tzu teaches a purge ring 246 disposed about the heater plate 202 defining a purge channel, and thus one would not incorporate the cutout 
Examiner disagrees and notes that Tzu also teaches that “in some embodiments a purge ring 246 may be disposed on the heater plate 202” (para. [0036], Tzu), thus the purge ring is not required and is optional, and thus does not interfere to destroy the invention. Hirakawa still reads on these claim limitations and is a reasonable bodily incorporation. It is further noted that Applicant’s own specification also includes an optional focus ring on the locations where the recesses are placed as well (para. [0028]). Thus the claim limitations are obvious over the prior art references.
Applicant argues that regarding claims 3-6, Cuvalci fails to teach or disclose the optimization and provides speculation by providing example optimization arrangements. 
Examiner disagrees and notes that Cuvalci teaches optimization with a motivation for how it would work.  It is further noted that Applicant has not established criticality regarding the claim limitations. Applicant’s own specification provides multiple options as well (para. [0030]). Thus the optimization and evidence reads on the claim limitations. 
Any remaining arguments are moot in light of the amended claims with change in scope. Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa.
Claims 1, 7, 10:  Tzu discloses a substrate support, comprising: a pedestal (103 [substrate support], Fig. 2) having an upper surface configured to accommodate a lift pin (312 [pin], para. [0030]), a first annular region (outer region of 103) near an edge of the pedestal, and a second annular region (inner region of 103) disposed between the first annular region and a center of the pedestal (see Fig. 2), wherein the pedestal includes a first plurality of holes (outer 230’s [openings]) extending from the upper surface at regular intervals along the first annular region (see Fig. 2) and a second plurality of holes (inner 230’s) extending from the upper surface at regular intervals along the second annular region (see Fig. 2, para. [0027]); and a non-metal ball (228 [non-metallic spacers], para. [0026]) comprising aluminum oxide (see para. [0026] where they are 
However Tzu does not disclose (claim 1, remainder) the one or more lift pins via one or more recesses extending radially inward from an outer sidewall of the pedestal; (claim 7) wherein the one or more recesses comprise exactly three recesses, and wherein the first recess and the second recess are closer to each other than to the third recess; (claim 10) wherein the one or more recesses extend radially inward of the first annular region.
Hirakawa discloses (claim 1, remainder) one or more lift pins (42 [delivery members], Fig. 1-2) via one or more recesses (21 [cutout grooves], para. [0047]) extending radially inward from an outer sidewall of a pedestal (20/22 [thermal processing plate]/[cooling plate]), (claim 7) wherein the one or more recesses (21) can necessarily comprise exactly three recesses (see para. [0047] where 21 corresponds to the number of 42, and see para. [0052] where the number of 42 provided is not limited but can be one or three or more, which teaches optimization of the number of 21), and wherein the first recess and the second recess can be closer to each other than to the third recess (see Fig. 2 where two arms appear closer to each other than a third arm); (claim 10) wherein the one or more recesses (21) considered capable to extend radially inward of the first annular region (edge region, see Fig. 2); for the purpose of appropriately performing processing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins configuration and optimization of number as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
Claim 2:  Tzu discloses further comprising a heating element (118 [heating elements], Fig. 2, Tzu) disposed in the pedestal (103, para. [0019]).
Claim 9:  Tzu discloses wherein the upper surface of the non-metal ball (upper surface of 228, Fig. 2, Tzu) is raised about 0.005 inches to about 0.015 inches from the upper surface of the pedestal (see para. [0026] where gap may be about 0.007 which lies within the claimed range).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu as applied to claims 1, 2, 7, 9, 10 above, and further in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claims 3-6:  Tzu does not disclose (claim 3) wherein the first plurality of holes are six holes; (claim 4) wherein each of the non-metal balls disposed in the first plurality of holes are about 10.5 inches to about 11.5 inches away from the center of the pedestal; (claim 5) wherein the second plurality of holes is four holes; (claim 6) 
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to form a controlled sealed gap to facilitate uniform pressure formation and maintenance. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa as applied to claims 1, 2, 7, 9, 10 above, and further in view of US 2007/0267145 to Kitada et al (“Kitada”).
Claim 8:  Tzu in view of Hirakawa does not disclose wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-5 where openings exist) proximate the center of the pedestal (proximate to center of 251a/251b) to receive fasteners (303 [bolts]) for the purpose of avoiding impairing the parallelism of the wafer mounting surface via not deflecting in the central portion (para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and bolts with location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044783 to Sheelavant et al (“Sheelavant”) in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”) and further in view of US 2011/0031111 to Kobayashi and US 2010/0032096 to Yu et al (“Yu”).
Claims 11, 13: Sheelavant discloses an apparatus for processing a substrate, comprising: a process chamber (100 [processing chamber], Fig. 1); and a substrate support assembly (114 [pedestal assembly]) at least partially disposed in the process chamber (100, see Fig. 1), the substrate support assembly (114) comprising: a first plate (120 [substrate support]), 
a second plate (122/124 [base plate]/[ground plate], Fig. 1) coupled to the first plate (120, see para. [0021] where coupled), wherein the second plate (122/124) appears to have an outer diameter greater than an outer diameter of the first plate (see Fig. 1 where 122/124 appears to have a greater diameter than 120), wherein the upper peripheral surface is defined by a portion of the second plate that extends radially outward from an outer sidewall of the first plate (see Fig. 1 where an upper surface 122/124 extend radially 
However Sheelavant does not explicitly disclose the first plate having a plurality of non-metal balls extending away from an upper surface of the first plate to define a support surface configured to support a substrate, wherein the plurality of non-metal balls are disposed at regular intervals along a first ring about a center of the first plate and a second ring concentric with the first ring.
Cuvalci discloses a first plate (102 [support plate], Fig, 1-2) having a plurality of non-metal balls (116 [support elements]) extending away from an upper surface of the first plate (104 [support surface], para. [0023]) to define a support surface configured to support a substrate (114 [substrate], para. [0026]), wherein the plurality of non-metal balls (116) are disposed at regular intervals along a first ring about a center of the first plate and a second ring disposed radially outward of and concentric with the first ring (see Fig. 2 where 116 are disposed at regular intervals on at least 2 rings which are concentric). Cuvalci discloses this for the purpose of reduced metal contamination of the substrate (see para. [0034]).
The apparatus of Sheelavant in view of Cuvalci does not disclose (claim 11, remainder) a plurality of pins extending upwards from an upper peripheral surface of the second plate; (claim 13) 
Kobayashi discloses disclose (claim 11, remainder) a plurality of pins (200 [positioning pins], Fig. 3A-3B) extending upwards from an upper peripheral surface of a second plate (114 [susceptor], see Fig, 3A-3B); (claim 13) further comprising a ring (124 [focus ring]) disposed on the upper peripheral surface of the second plate (upper surface of 114) and held in place via the plurality of pins (200), for the purpose of accurately positioning the focus ring without deviation (para. [0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pins, configuration with ring as taught by Kobayashi with motivation to accurately position the ring without deviation.
The apparatus of Sheelavant in view of Cuvalci, Kobayashi does not explicitly disclose the balls along exactly two rings. It is noted that Cuvalci does not require a certain number of concentric rings (para. [0033]).
Yu teaches a preferred embodiment which has a plurality of pins in a concentric fashion in an inner zone (inner ring) and an outer zone (outer ring, see para. [0026]), and Yu also teaches that this pattern is not limited, for the purpose of depending upon the dimension of wafer substrate to be processed, and/or temperature uniformity needed to process the wafer without significant impact on product yield (para. [0026]). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of ring number which includes two as taught by Yu with motivation to depend upon the 
Claim 12: The apparatus of Sheelavant in view of Cuvalci, Kobayashi, Yu does not disclose wherein six non-metal balls are disposed along the first ring and four non-metal balls are disposed along the second ring.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to form a controlled sealed gap to facilitate uniform pressure formation and maintenance. 
Claim 14: The apparatus of Sheelavant in view of Cuvalci discloses wherein the non-metal balls (116, Fig. 1-2, Cuvalci) are made of sapphire (para. [0024] where sapphire is disclosed).
Claim 15:
Claim 16: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa and US 2007/0267145 to Kitada et al (“Kitada”).
Claim 17:  Tzu discloses a process chamber, comprising: a chamber body (100 [process chamber], Fig. 1) having an inner volume (105 [inner volume], para. [0018]); a pedestal (103 [substrate support]) disposed in the inner volume (105) and having a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising an aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide) and extending away from an upper surface of the pedestal to define a support surface configured to support a substrate at an elevated position from the upper surface (see Fig. 2, see para. [0025] where 228 support 104 [substrate]), wherein the plurality of non-metal balls (228) are disposed at regular intervals along a first ring about a center of the pedestal and at regular intervals along a second ring concentric with the first ring (see Fig. 3 para. [0027]), and wherein the pedestal (103) includes a central opening (242 [through hole]) at the center of the pedestal (103, para. [0032]); a lift mechanism (see para. [0015]).
However Tzu does not explicitly disclose the lift mechanism having a lift pin that is configured to raise or lower a substrate with respect to the support surface, wherein the 
Hirakawa discloses a lift mechanism (40 [delivery arms], Fig. 1) having a lift pin (42 [delivery members]) that is configured to raise or lower a substrate (W [wafer]) with respect to the support surface (surface of 20 [thermal processing plate]), wherein the lift pin (42) is capable of passing through a recess (21 [cutout grooves], Fig. 2, para. [0047]) of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal (see Fig. 1), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift mechanism and configuration with recesses and pins as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
The apparatus of Tzu in view of Hirakawa wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-5 where openings exist) proximate the center of the pedestal (proximate to center of 251a/251b) disposed adjacent an opening (310 [He introduction path], Fig. 2), for the purpose of avoiding impairing the parallelism of the wafer mounting surface via not 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa and Kitada as applied to claim 17 above, and further in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claims 18 and 20:  The apparatus of Tzu in view of Hirakawa does not disclose (claim 18) wherein six non-metal balls are disposed along the first ring and four non-metal balls are disposed along the second ring; (claim 20) wherein the first ring is about 10.5 inches to about 11.5 inches away from the center of the pedestal.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to form a controlled sealed gap to facilitate uniform pressure formation and maintenance. 
Claim 19:  The apparatus of Tzu in view of Hirakawa does not disclose wherein the plurality of non-metal balls have a diameter of about 0.10 inches to about 0.20 inches.
However Cuvalci teaches a plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range), for the purpose of having reduced metal contamination of the substrate (para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diameter requirements of the non-metal balls as taught by Cuvalci with motivation to have reduced metal contamination of the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718